            Case 2:21-cv-00133-JRG-RSP Document 6-4 Filed 05/04/21 Page 1 of 4 PageID #: 69

D                                                                                                                         Symmetry Energy Solutions, LLC
                                                                                                                               1111 Louisiana St. B-241
                                                                                                                                Houston, TX 77002-5228




                                                       Symmetry Energy Solutions, LLC
                                                        Invoice for Natural Gas Deliveries
Certified Roses, Inc.                                                                        Customer ID:
Attn: Accounts Payable                                                                       Invoice Number:
PO Box 4400                                                                                  Invoice Date:                              3/16/2021
Tyler, TX 75712                                                                              Due Date:                                 03/31/2021



                                             Volume History                                  Delivery Period:                              Feb-21
        Period            MMBtu            Period       MMBtu      Period       MMBtu        Volume(MMBtu)                              3,849.000
        Jan 21             2,765.00        Sep 20           8.00   May 20            9.00    Total Current Charges:                   $248,943.48
        Dec 20             1,599.00        Aug 20           8.00   Apr 20           12.00    Prior Balance:                                 $0.00
        Nov 20                62.00        Jul 20           9.00   Mar 20          219.00    Late Fee:                                      $0.00
        Oct 20                 9.00        Jun 20           9.00   Feb 20        3,137.00    Total Amount Due:                      $248,943.48


  The extreme and unprecedented weather event that began on or around February 12, 2021 (“Winter Storm Uri”) impacted a
  substantial portion of the continental United States, severely disrupting the supply, transportation, and distribution of natural gas
  across a multitude of pipeline systems. Transporters across the country, including interstate pipelines, intrastate pipelines and local
  distribution companies issued curtailment notices, operational flow and other similar orders severely restricting the flow of natural
  gas. This invoice reflects the applicable charges received to date associated with February account activity which reflects the market
  impact of Winter Storm Uri. Symmetry reserves all rights. If you have questions, please contact
  sales.support@symmetryenergy.com.


  Federal Tax ID:



                                     ONLINE                                         CONTACT US                                    PAYMENT OPTIONS



                                                            For Billing Inquires                         Online Bill Pay
Manage your account at
                                                            Heather Chapman at                           Please visit https://symmetryenergy.com/portal
https://symmetryenergy.com/portal
                                                            heather.chapman@symmetryenergy.com
                                                                                                         Wire & ACH Payments
                                                            General Inquiries
                                                                                                         Please use the remittance stub information,
                                                            Sales Support at
                                                                                                         Name, Invoice Number, and Customer ID.




Tuesday, March 16, 2021 4:47:58 PM                                 Invoice #          , Page 1 of 4
For Office Use Only:     CERTIFIED ROSES, INC.-57814
            Case 2:21-cv-00133-JRG-RSP Document 6-4 Filed 05/04/21 Page 2 of 4 PageID #: 70




Electronic (Wire/ACH/myCES) payment preferred. Please include information below with payment to ensure timely posting to customer
account. Payment remittance information can be emailed to

                                                                                                        Customer ID:
                                                                                                      Delivery Period:        Feb-21
Send Wire/ACH To:                                      Mail all other remittances to:                Invoice Number:
ABA#             for ACH                               Symmetry Energy Solutions, LLC                   Invoice Date:       3/16/2021
ABA#             for WIRE                              Chase Lockbox                                Current Charges:      $248,943.48
JP Morgan Chase Bank, Houston, Texas                   P.O. Box 301149                                 Prior Balance:           $0.00
Account#                                               Dallas, TX 75303-1149                                Late Fee:           $0.00
Beneficiary: Symmetry Energy Solutions, LLC                                                     Total Amount Due:        $248,943.48
                                                                                                        Due Date:         03/31/2021

Late fees will be assessed if payment is received after the due date as stated in the contract.




Tuesday, March 16, 2021 4:47:58 PM                            Invoice #         , Page 2 of 4
For Office Use Only:     CERTIFIED ROSES, INC.-57814
            Case 2:21-cv-00133-JRG-RSP Document 6-4 Filed 05/04/21 Page 3 of 4 PageID #: 71
                                                                                                       Symmetry Energy Solutions, LLC
                                                                                                            1111 Louisiana St. B-241
                                                                                                             Houston, TX 77002-5228



                                                       Account Detail for Feb-21

Certified Roses, Inc.-H13096                               Centerpt Entex TX                                       Account:
Service Address: 10076 US Highway 69 N, Tyler, TX 75706-5924
CURRENT DELIVERY
Billing Period: February 2021
COMMODITY CHARGES
      Description                                                                  MMBtu                   Price                 Amount
      Natural Gas Sales                                                           773.000              3.070000                 $2,373.11
                                                                                  773.000                                       $2,373.11
OTHER CHARGES
   Description                                                                        MMBtu               Price                  Amount
   Incremental Supply Cost                                                                                                     $51,518.38
   LDC Fuel                                                                        15.776              2.770000                    $43.70
   Upstream Transportation Fee                                                    773.000              0.100000                    $77.30
                                                                                                                               $51,639.38
TAXES
   Description                                                                                             Rate                  Amount
   TX - SMITH, COUNTY SALES/USE TAX                                                                    0.500000                   $12.48
   TX - STATE SALES/USE TAX                                                                            6.250000                  $155.87
   TX - TYLER, CITY SALES/USE TAX                                                                      1.500000                   $37.42
                                                                                                                                 $205.77
                                                                                      Account Total:                          $54,218.26

Certified Roses, Inc.-H13097                               Centerpt Entex TX                                       Account:
Service Address: 10076 US Highway 69 N, Tyler, TX 75706-5924
CURRENT DELIVERY
Billing Period: February 2021
COMMODITY CHARGES
      Description                                                                  MMBtu                   Price                 Amount
      Natural Gas Sales                                                         2,660.000              3.070000                 $8,166.20
                                                                                2,660.000                                       $8,166.20
OTHER CHARGES
   Description                                                                        MMBtu               Price                  Amount
   Incremental Supply Cost                                                                                                    $160,194.56
   LDC Fuel                                                                        54.286              2.770000                   $150.37
   Upstream Transportation Fee                                                  2,660.000              0.100000                   $266.00
                                                                                                                              $160,610.93
TAXES
   Description                                                                                             Rate                  Amount
   TX - SMITH, COUNTY SALES/USE TAX                                                                    0.500000                   $42.91
   TX - STATE SALES/USE TAX                                                                            6.250000                  $536.42
   TX - TYLER, CITY SALES/USE TAX                                                                      1.500000                  $128.74
                                                                                                                                 $708.07
                                                                                      Account Total:                      $169,485.20

Certified Roses, Inc.-H13098                               Centerpt Entex TX                                       Account:
Service Address: 10076 US Highway 69 N, Tyler, TX 75706-5924
CURRENT DELIVERY
Billing Period: February 2021
COMMODITY CHARGES
      Description                                                                  MMBtu                   Price                 Amount
      Natural Gas Sales                                                           398.000              3.070000                 $1,221.86
                                                                                  398.000                                       $1,221.86
OTHER CHARGES
   Description                                                                        MMBtu               Price                  Amount
   Incremental Supply Cost                                                                                                     $20,744.93
   LDC Fuel                                                                            8.123           2.770000                    $22.50

Tuesday, March 16, 2021 4:47:58 PM                      Invoice #     , Page 3 of 4
For Office Use Only:     CERTIFIED ROSES, INC.-57814
            Case 2:21-cv-00133-JRG-RSP Document 6-4 Filed 05/04/21 Page 4 of 4 PageID #: 72
       Upstream Transportation Fee                                                   398.000              0.100000                   $39.80
                                                                                                                                  $20,807.23
TAXES
   Description                                                                                                Rate                  Amount
   TX - SMITH, COUNTY SALES/USE TAX                                                                       0.500000                    $6.42
   TX - STATE SALES/USE TAX                                                                               6.250000                   $80.27
   TX - TYLER, CITY SALES/USE TAX                                                                         1.500000                   $19.27
                                                                                                                                    $105.96
                                                                                         Account Total:                          $22,135.05

Certified Roses, Inc.-H13099                               Centerpt Entex TX                                          Account:
Service Address: 10076 US Highway 69 N, Tyler, TX 75706-5924
CURRENT DELIVERY
Billing Period: February 2021
COMMODITY CHARGES
      Description                                                                        MMBtu                Price                 Amount
      Natural Gas Sales                                                                  18.000           3.070000                   $55.26
                                                                                         18.000                                      $55.26
OTHER CHARGES
   Description                                                                           MMBtu               Price                  Amount
   Gross Receipts Tax Pass Through Utility Cycle 02/01/2021 to                                                                        $9.27
   02/28/2021
   Incremental Supply Cost                                                                                                         $1,036.72
   LDC Fuel                                                                               0.367           2.770000                     $1.02
   Upstream Transportation Fee                                                           18.000           0.100000                     $1.80
   Utility Pass-Through Charges Utility Cycle 02/01/2021 to 02/28/2021                                                             $1,843.25
                                                                                                                                   $2,892.06
TAXES
   Description                                                                                                Rate                  Amount
   TX - SMITH, COUNTY SALES/USE TAX                                                                       0.500000                    $0.30
   TX - STATE SALES/USE TAX                                                                               6.250000                    $3.63
   TX - TYLER, CITY SALES/USE TAX                                                                         1.500000                    $0.88
   UTILITY TX - SMITH, COUNTY SALES/USE TAX                                                               0.500000                    $0.05
   UTILITY TX - SMITH, COUNTY SALES/USE TAX                                                               0.500000                    $9.22
   UTILITY TX - STATE SALES/USE TAX                                                                       6.250000                  $115.20
   UTILITY TX - STATE SALES/USE TAX                                                                       6.250000                    $0.58
   UTILITY TX - TYLER, CITY SALES/USE TAX                                                                 1.500000                    $0.14
   UTILITY TX - TYLER, CITY SALES/USE TAX                                                                 1.500000                   $27.65
                                                                                                                                    $157.65
                                                                                         Account Total:                           $3,104.97




Tuesday, March 16, 2021 4:47:58 PM                     Invoice #         , Page 4 of 4
For Office Use Only:     CERTIFIED ROSES, INC.-
